Citation Nr: 9926540	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-48 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for status post diskectomy at L3-4, and decompressive 
laminectomy with diskectomy of L4-5.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of hepatitis B, with hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 until October 
1993.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1994 of the St. Louis, Missouri Regional 
Office (RO) which granted service connection for residuals 
status post diskectomy L3-4 and decompressive laminectomy 
with diskectomy of L4-5, and assigned a 20 percent disability 
evaluation.  The 20 percent evaluation was increased to 40 
percent from the date of the claim, by rating decision of 
March 1999.  Service connection for residuals of hepatitis B 
with hiatal hernia was also granted by a decision of the 
originating agency dated in March 1999 and a 10 percent 
disability evaluation was assigned which has been continued 
to date.  

The Board observes in this instance that service connection 
for a cholecystectomy secondary to hiatal hernia was denied 
by an RO rating determination of September 1994.  It appears 
that the veteran filed a notice of disagreement thereto in 
correspondence received in November 1994.  However, it is not 
shown that the RO responded to this action.  Therefore, 
further procedural consideration in this regard is indicated.

The Board also notes that in correspondence to the RO dated 
in July 1996, the appellant appears to raise the issue of 
service connection for a condition manifested by generalized 
joint pain.  However, this matter is not properly before the 
Board for appellate review at this time and it is also 
referred to the RO for additional consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Status post diskectomy L3-4 and decompressive laminectomy 
with diskectomy of L4-5 was manifested by symptoms which 
included intermittent pain and slight limitation of motion 
indicative of no more than severe intervertebral disc 
syndrome between November 1, 1993 and April 21, 1996.

3.  Status post diskectomy L3-4 and decompressive laminectomy 
with diskectomy of L4-5 is manifested by symptoms which 
included chronic pain with little intermittent relief and 
symptoms compatible with sciatic neuropathy from April 22, 
1996.

4.  Residuals of hepatitis B, with hiatal hernia are 
manifested by no more than mild symptoms of pyrosis and 
regurgitation; no liver damage or impairment of health has 
been ascribed thereto.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for status post diskectomy at L3-4 and decompressive 
laminectomy with diskectomy of L4-5 from November 1, 1993 to 
April 21, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293 (1998); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  The criteria for a 60 percent disability rating for 
status post diskectomy L3-4 and decompressive laminectomy 
with diskectomy of L4-5 from April 22, 1996 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of hepatitis B, with hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.115, Diagnostic Codes 7345, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded VA 
examinations and opportunity for personal hearings.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The record reflects that the appealed rating decision of 
March 1994 was the initial determination granting service 
connection for the veteran's service-connected low back 
disorder and hepatitis B with hiatal hernia residuals.  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

1.  Increased rating for status post diskectomy L3-4 and 
decompressive laminectomy with diskectomy of L4-5.

The veteran asserts that the symptoms associated with his 
service-connected low back disorder include constant pain 
which radiates into his left lower extremity, and are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  It is contended that a higher 
disability evaluation should now be granted by the Board.

A 20 percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evacuation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998). 

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1998).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

The service medical records reflect that the appellant 
underwent an L3-4 diskectomy in February 1988 for herniated 
nucleus pulposus with nerve root compression.  However, he 
continued to experience chronic low back pain for which 
decompressive laminectomy and diskectomy at L4-5 were 
accomplished in July 1989.  In a medical board report dated 
in December 1990, it was noted that he was left with residual 
sensory neurologic deficit in the left lower extremity in the 
L4 distribution.  A claim for service connect for residuals 
of lumbar spine surgery was received in November 1993.  

The appellant was afforded a VA examination for compensation 
and pension purposes in February 1994 and stated that he had 
had felt considerably better since his last surgery.  He said 
that he still had some severe pain in his low back at times 
which radiated down both legs for which he took Motrin as 
needed.  Physical examination disclosed no postural 
abnormalities or fixed deformity.  Some muscle spasm was 
elicited.  Flexion, extension, right and left lateral bending 
and rotation could be achieved to 85, 20, 40 and 45 degrees, 
respectively.  Heel and toe walking was within normal limits 
and there was no evidence of neurologic involvement.  
Following examination and X-rays of the lumbar spine, it was 
determined that the low back disability was still moderately 
symptomatic.  

The veteran was seen on a VA outpatient basis in April 1995 
with complaints of chronic back pain with increasing numbness 
of the left leg with paresthesias and tingling in the 
buttocks and lateral aspect of the thigh, which moved 
anteriorly to the great toe and top of the foot.  It was 
recorded that his symptoms had gotten worse in the last six 
to 12 months.  It appears that he was going to be scheduled 
for consultation in this regard but no further reference to 
such is shown during that timeframe.

The appellant underwent VA examination of the spine in April 
1996 wherein it was noted that he exhibited pain with 
straight leg raising and all motion testing.  Forward flexion 
was to 60 degrees and backward extension was 22 degrees.  
Left and right lateral flexion and left and right rotation 
were to 16, 15, 22, and 25 degrees, respectively.  The 
examiner commented that it was felt that the appellant had 
slightly exaggerated his pain for the examination, but that 
he did exhibit pain when undressing and was not aware that he 
was being watched for examination purposes.  

Neurologic examination disclosed findings which included 
right patellar and Achilles reflexes of 2/4.  It was reported 
that the reflexes of the left leg were initially unable to be 
elicited, but that upon utilization of the Jendrassik 
maneuver, a 1/4 patellar and Achilles reflex could be 
achieved.  No other neurologic deficit was indicated.  A 
diagnosis of degenerative lumbar disk disease with arthritis 
and decreased range of motion was rendered.  

The veteran sought private consultation in July 1996 for 
evaluation of what was reported to be worsening low back pain 
radiating to the left lower extremity.  It was noted that he 
had not had any physical therapy since his surgery and had 
been prescribed  non-steroid anti-inflammatory medication 
with minimal relief.  The appellant described his pain as 
constant and said that it was increased with any activity. He 
denied bladder or bowel incontinence.  It was reported that 
he worked at a low stress job about 10 hours a day for four 
days a week.  He related that he was extremely tired with low 
back pain every day.  Examination of the back disclosed mild 
to moderate pain with significant lumbar paraspinal muscle 
tenderness.  Straight leg raising was positive at about 60 
degrees on the left and 80 degrees on the right.  It was 
noted that range of motion was reduced to 50 degrees of 
extension, while side to side movement was to 20 degrees.  

The veteran was observed to have normal posture and gait, and 
no fasciculations, atrophy, or myoclonus were detected.  
Sensation was reduced to light touch and pin prick in the 
left lower extremity.  Reflexes were 1+ at the knees and 
ankles.  The plantars were downgoing.  An impression was 
rendered to the affect that the veteran had presented with 
worsening pain of the low back, specifically with respect to 
the left lower extremity.  Naprosyn and physical therapy were 
prescribed.  An electromyogram (EMG) was scheduled.  Upon 
return visit a week later, it was reported that the EMG had 
revealed acute and chronic denervating changes at L3-4, L4-5 
and L5-S1 root, including the primary dorsal rami.  It was 
also noted at that time that the veteran had not started 
physical therapy or filled his medication prescription.  

The veteran presented testimony upon personal hearings on 
appeal in August 1996 and March 1998 to the affect that pain 
was localized in the small of his back, and that it radiated 
the length of the spine and into the left lower extremity.  
He stated that pain hampered all of his activities and 
motions, and that he sometimes had trouble sleeping at night 
as a result thereof.  He related that he had weakness in the 
left leg and muscle spasms at times, and said that he had 
lost days from work on account of back symptoms.  

VA outpatient clinic records dating from January 1997 show 
that the appellant began to receive regular follow-up for 
what was shown to be persisting chronic aching low back pain 
which radiated into the left lower extremity with weakness, 
numbness and tingling.  It was reported that there was pain 
on bending, and twisting, and that he used a cane to help him 
balance at times.  The veteran stated that he could not walk 
for long periods of time and had had some bowel incontinence.  
It was recorded that he had been receiving epidural steroid 
shots in this regard, and that a lumbar corset had not been 
very effective in alleviating his symptoms.  

A private record dated in February 1998 noted that the 
appellant's chief complaint was low back pain which had 
become worse in the past few days, with intermittent left 
buttock and thigh pain with constant numbness in the left 
foot.  Examination disclosed pertinent physical findings that 
included extension to 15 degrees and the ability to forward 
flex to no more than the mid tibial level.  It was reported 
that the veteran had more back pain with extension than 
flexion.  Straight leg raising was positive on the left and 
right.  Reflexes were 1+ at both knees and at the right 
ankle, and was 0+ at the left ankle.  Following examination, 
lumbar spinal fusion was discussed, but was not recommended.  
Conservative measures, including weight loss, and exercise 
program, medication and lifting restrictions were advised for 
pain management.  

The appellant was most recently evaluated by the VA for 
compensation and pension purposes in December 1998.  Medical 
history pertaining to his back dating back to service was 
recited.  It was noted that veteran had been unemployed for 
five months prior to his current employment working in 
security in spite of the fact that he continued to have pain.  
Upon physical examination, tenderness was elicited 
bilaterally at the lumbosacral junction.  Forward flexion was 
to 30 degrees and backward extension was to 10 degrees.  Left 
and right lateral flexion was to 10 degrees.  The examiner 
commented that the veteran was markedly limited in flexion 
and extension but that reflexes in the lower extremities were 
normal.  A diagnosis of severe lumbar disk disease of L3-4, 
L4-5 and L5-S1 with marked disability was rendered.  


Analysis

The Board observes in this instance that upon retirement from 
service, the veteran was noted to have had residual sensory 
neurologic deficit in the left lower extremity in the L4 
distribution.  On the initial postservice VA examination in 
February 1994, it was shown that he complained of 
intermittently severe pain but indicated that his symptoms 
had been better since his last surgery.  It is demonstrated 
that while back motion was somewhat reduced, the appellant 
retained significant function in this regard, and it was 
reported that there was no evidence of neurological 
involvement.  The clinical record reflects that muscle spasm 
was elicited, but that the overall disability picture with 
respect to the low back was considered to be no more than 
moderately symptomatic on the whole.  

VA outpatient clinical records show that the appellant was 
seen in April 1995 for what appeared to be a flare-up of low 
back pain with radicular symptomatology for which medication 
was prescribed, but there is no documentation of record to 
find that his symptoms persisted to an untoward degree 
following that visit.  The record reflects, however, that 
upon subsequent VA examination in April 1996, it was recorded 
that the veteran had pain and weakness, and straight leg 
raising was positive.  Forward flexion could still be 
achieved to 60 degrees, but an overall reduction in range of 
motion was definitively shown.  Neurologic deficit was 
clearly indicated upon findings of reduced reflexes in the 
right lower extremity substantially diminished patellar and 
Achilles reflex on the left.  The subsequent clinical record 
reflects progressively chronic pain and increasingly 
diminished low back function occasioned by the diseased disc 
process.  

The Board has carefully considered the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and has reviewed the 
service-connected lumbosacral spine disability, to include in 
light of functional impairment which may be attributed 
thereto with respect to the holding in DeLuca v. Brown, 8 
Vet.App. 202, 205-7 (1995).  The veteran was noted to have 
intermittent flare-ups of pain, but was not shown to have 
exhibited any persistent symptoms compatible with more than 
severe intervertebral disc syndrome when evaluated by the VA 
in February 1994.  He appears to had relatively stable low 
back function at that time and range of motion was 
substantially intact.  No weakness or fatigability in this 
regard was reported.  Reviewing the clinical record in light 
of Fenderson, the Board finds the 40 percent disability 
evaluation assigned from the date of the claim was 
appropriate in light of the analysis noted above.  
Consequently, the only remaining question is whether the 
subsequent low back symptomatology is sufficient to support 
the assignment of a "staged" rating under Diagnostic Code 
5293.  The Board finds in this instance that it does.  
Evidence of a virtually absent left ankle jerk was first 
documented on VA examination in April 1996.  The ensuing 
clinical records reflects a chronic pain process with 
weakness, and substantial neurological deficit in the left 
lower extremity.  It is thus found that the veteran's 
symptoms as shown at the time of the VA examination in April 
1996 were indicative of a pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with little intermittent relief.  The Board 
observes that neurological findings were reported to be 
intact and the veteran was still working as of the VA 
examination in February 1999.  However, a longitudinal review 
of the clinical evidence relative to the low back evidences 
declining function a more pronounced pain process.  Resolving 
doubt in favor of the veteran, the Board concludes that the 
disability picture from April 1996 more nearly approximates 
the criteria for a 60 percent "staged" rating under 
Diagnostic Code 5293 from the date of the VA examination on 
April 22, 1996.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 3.321, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998); 
Fenderson.

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  38 U.S.C.A. § 5107.

2.  Increased rating for residuals of hepatitis B with hiatal 
hernia.

The appellant contends that the symptoms associated with his 
service-connected hepatitis residuals are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating. 

A 10 percent evaluation is warranted for infectious hepatitis 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation 
requires minimal liver damage with associated fatigue, 
anxiety and gastrointestinal disturbance of a lesser degree 
and frequency than that required for a 60 percent evaluation, 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires moderate liver 
damage and disabling recurrent episodes of depression.  
38 C.F.R. § 4.115, Diagnostic Code 7345.

A 10 percent evaluation is warranted for hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.115, Diagnostic Code 
7346.

A claim for service connection for hepatitis residuals was 
received in November 1993.  The veteran was afforded a VA 
examination for compensation and pension purposes in February 
1994 whereupon he indicated that he had first developed 
indigestion and some nausea in 1990 and had been told he had 
a hiatal hernia for which he had been placed on Tagamet and 
Mylanta.  The appellant related that he still took those 
medications.  He stated that that he did not have any 
vomiting, and denied ever having melena or hematemesis.  He 
reported having indigestion about once month.  Palpation of 
the abdomen disclosed no abdominal masses, or areas of 
tenderness or rigidity.  A diagnosis of moderate sized 
sliding diaphragmatic hiatal hernia was rendered.  

On examination of alimentary system, it was noted that the 
appellant had contracted hepatitis B in 1983 for which he had 
been hospitalized.  He indicated that he still had some upper 
right abdominal pain with occasional indigestion, but denied 
nausea, vomiting anorexia, malaise, weight loss, and 
generalized weakness.  On examination, the liver was not 
palpated.  There was no tenderness in the liver area.  Liver 
function studies were performed.  A diagnosis of remote 
hepatitis B with mild residuals/elevated liver profile, was 
rendered.  

Subsequent VA outpatient clinical records dating from 
February 1994 show that the appellant sought treatment for 
continuing right upper quadrant pain and discomfort which was 
ascribed to biliary dyskinesis for which he underwent 
laparoscopic cholecystectomy in May 1994.  

The veteran underwent VA examination in April 1996 and had 
complaints which included an upset stomach every morning.  He 
said that it awakened him about three o'clock in the morning 
with his throat "on fire" and that he took Maalox and 
Mylanta with relief.  It was reported that he had a 
significant alcohol intake history and drank at least a six-
pack of beer per day and had done so for over 20 years.  He 
also related that he drank at least three to four cups of 
coffee daily, as well as two colas.  The veteran stated that 
chocolate caused him more indigestion, and milk caused him to 
have gas, but that he had no problems with particularly 
spicy, or hot or fatty/greasy foods, and had not really 
modified his diet for any of his complaints.  His weight was 
noted to be 235 pounds.  He denied complaints of feeling full 
all the time and a sour material in the back of his throat, 
but did say that he had a burning sensation.  Following 
examination, a diagnosis of symptoms compatible with 
gastroesophageal reflux disease, mild, was rendered.  

The veteran was also afforded a physical examination 
pertaining to the esophagus in April 1996 where it was noted 
that his liver spanned eight centimeters in the right 
midclavicular line to percussion.  The abdomen was soft and 
nontender.  The veteran stated, however, that he had a 
continuous dull ache of the right upper quadrant which was 
not severe, but was worse upon lying down.  He indicated that 
his appetite was good and that he had weight gain.  He 
reported generalized weakness.  Liver function, hepatic 
profile and other tests were ordered to evaluate complaints 
which included right upper quadrant pain.  Following 
examination, diagnoses of history of hepatitis B per the 
patient, but no evidence on hepatic profile of recent or 
remote hepatitis B, fatty infiltration of the liver and very 
mild transaminitis secondary to admitted alcoholism, were 
rendered.  

The appellant presented testimony upon personal hearing on 
appeal in August 1996 to the effect that he still had 
regurgitation at times but that his medication  has helped in 
this respect.  He stated that medication had also alleviated 
a burning sensation in his throat and heartburn, and that he 
had had to modify his diet in this respect.  He also related 
that he had some difficulty swallowing at times.  

VA outpatient clinic records dated between 1997 and 1998 show 
that the veteran sought continuing treatment for multiple 
complaints and disorders, including heart disease, anxiety, 
depression, and continuing abdominal pain.  It was recorded 
several times that he had a large liver with fatty 
infiltration.  

The appellant most recently underwent VA examination of the 
hepatic system in December 1998.  It was noted on that 
occasion that the liver had been found to be slightly 
enlarged in 1994 but was negative for cirrhosis.  It was 
reported that liver function tests had been within normal 
limits except for elevated cholesterol.  It was indicated 
that the veteran currently complained of right upper quadrant 
pain and intermittent nausea.  He stated that he had lost no 
weight but was chronically fatigued with some episodes of 
depression.  

Physical examination revealed no palpable enlargement of the 
liver.  The veteran was observed to have a large midline scar 
from previous heart bypass surgery, as well as laparoscopic 
scars at the umbilicus and right upper quadrant at the site 
of his cholecystectomy.  Following examination, findings were 
noted of acute hepatitis in 1979 with resolution without 
residual; cholecystectomy in 1994 for chronic gallbladder 
disease; and coronary arterial bypass surgery in 1997 which 
allows him to have some chest pain at the site of the 
incision and also pain in the right upper quadrant which is 
without rebound.  The examiner rendered a final diagnoses of 
upper gastrointestinal complaints secondary to 
cholecystectomy and hepatitis without significant 
demonstrable residual.

Analysis

The evidence shows that the veteran's service-connected 
hepatitis B has been evaluated over the years and that no 
significant residuals of such have been found to date.  It 
has been reported that liver function studies have been 
normal.  While it has been noted in the VA clinical data that 
his liver may be enlarged, this has not been determined to be 
the result of hepatitis B, and other factors, to include 
excessive use of alcohol and high cholesterol, have been 
indicated in the development of such.  The Board observes in 
this instance that medical evidence during the pertinent time 
frame does indicate that the appellant has complained of 
gastrointestinal disturbance, and fatigue and has been found 
to have anxiety which are delineated in the rating criteria 
for a 30 percent evaluation for residuals of hepatitis.  It 
is clearly demonstrated, however, that none of those symptoms 
have been attributed to hepatitis B residuals by multiple 
examiners over the years.  As well, as noted previously, it 
has been repeatedly found that there are little if any 
residuals of hepatis B at this time.  

As to the associated hiatal hernia, the record reflects that 
when the appellant was examined for this disorder by the VA 
in April 1996, it was determined that he had only mild 
symptoms compatible with gastroesophageal reflux disease.  
The veteran  testified in August 1996 that his medication and 
dietary changes had largely resolved his symptoms in this 
regard which included burning in the throat, and 
regurgitation.  As well, a reading of the transcript upon 
personal hearing on appeal in March 1998 shows that he did 
not provide any significant testimony in support of this 
claim and moreover, felt that he had been adequately 
compensated by the currently assigned rating.  The extensive 
VA outpatient clinical data of record indicate relatively 
little, if any treatment for the service-connected residuals 
of hepatitis B with hiatal hernia over the years.  No 
substernal or arm or shoulder pain has been attributed to 
hiatal hernia, and it is clearly not demonstrated that there 
has been any impairment of health as a result thereof.  The 
Board finds that the clinical evidence on the whole in this 
regard does not provide a basis to conclude that the service-
connected residuals of hepatitis B with hiatal hernia 
warrants more than a 10 disability evaluation under any 
applicable rating criteria, and that the current 10 percent 
disability rating contemplates any and all residual 
symptomatology now indicated, effective the date of the award 
of service connection, November 1, 1993.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. §§ 3.321, 4.115, Diagnostic Code 
7345-7346.  

In reaching this determination, the Board has considered 
whether a staged rating should be assigned.  It is concluded, 
however, that the condition addressed above has not 
significantly changed and a uniform rating is appropriate in 
this case.  Fenderson.

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of this 
benefit sought on appeal is not identified at this time.

Conclusion

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 


ORDER

A initial rating in excess of 40 percent for status post 
diskectomy at L3-4 and decompressive laminectomy with 
diskectomy of L4-5 is denied.

An increased rating of 60 percent for status post diskectomy 
at L3-4 and decompressive laminectomy with diskectomy of L4-5 
from April 22, 1996 is granted subject to controlling 
regulations governing the payment of monetary awards.  

An initial rating in excess of 10 percent for residuals of 
hepatitis B with hiatal hernia is denied. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

